      Case 5:19-cv-00033-DCB-LRA Document 25 Filed 09/17/20 Page 1 of 5



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             WESTERN DIVISION
CLARENCE LAMAR LOVETT                                          PETITIONER
 v.                               CIVIL ACTION NO. 5:19-cv-33-DCB-LRA
PELICIA HALL                                                   RESPONDENT
                                   ORDER
      This matter is before the Court on Respondent Pelicia Hall’s

Motion to Dismiss Petitioner’s Petition for a Writ of Habeas Corpus

[ECF No. 9], and Magistrate Judge Linda R. Anderson’s Report and

Recommendation. [ECF No. 22]. On August 28, 2020, Petitioner

Clarence Lovett (“Lovett”) filed his objections to the Report.

[ECF No. 23]. Having reviewed the Respondent’s Motion to Dismiss,

the   Report    and   Recommendation,      the   objections,    applicable

statutory and case law, and being otherwise fully informed of the

premises, the Court finds as follows:

                                   Background

      Petitioner Lovett filed his pro se civil action pursuant to

42 U.S.C. § 1983 alleging ineffective assistance of counsel.

      Respondent moves to dismiss Lovett’s habeas corpus petition

with prejudice, claiming it is procedurally barred under the

Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA); or,

in the alternative, dismiss without prejudice for failure to

exhaust. [ECF No. 9].


                                     1
    Case 5:19-cv-00033-DCB-LRA Document 25 Filed 09/17/20 Page 2 of 5



      Lovett raises, as his sole ground for relief, a variation of

the ineffective assistance of counsel claim that was not raised in

his Motion for Post-Conviction Relief in Pike County Circuit Court.

[Exhibit E].

                                 Discussion

     Title 28 U.S.C. § 2254 requires petitioners seeking federal

habeas relief to exhaust all claims in state court prior to

requesting federal collateral relief. Parr v. Quarterman, 472 F.3d

245 (5th Cir. 2006). To satisfy the exhaustion requirement, the

Petitioner “must have presented the substance of his claim to state

courts.” See Smith Dretke, 422 F. 3d 269, 276 (5th Cir. 205). A

habeas petitioner who has failed to exhaust all his post-conviction

remedies has asserted no cognizable right to federal habeas relief

under section 2254. See Murphy v. Johnson, 110 F.3d 10, 11 (5th

Cir. 1997). Lovett’s failure to raise the current variation of

ineffective    assistance   of   counsel   argument    in   state   court

precludes him from habeas review.

     Lovett failed to timely petition the Mississippi Supreme

Court for a writ of certiorari within fourteen (14) days after his

motion for rehearing was denied. “When a prisoner fails to present

a given set of claims to the state courts, and those courts would

find that the claims were untimely or otherwise procedurally

barred, the claims are procedurally defaulted, and federal courts

                                   2
      Case 5:19-cv-00033-DCB-LRA Document 25 Filed 09/17/20 Page 3 of 5



cannot review them unless the petitioner shows cause for the

default and prejudice stemming therefrom.” Coleman v. Goodwin, 833

F.3d 537, 540 (5th Cir. 2016) (citing Coleman v. Thompson, 501

U.S. 722, 735, n.1. (1991)). To establish cause, there must be

something     external   that     cannot    fairly   be   attributed    to      the

Petitioner. Coleman, 501 U.S. at 753. Petitioner contends that his

certiorari petition was not timely filed because the facility where

he was housed – East Mississippi Correctional Facility (“EMCF”)—

was on lockdown and through no fault of his own his petition was

not mailed until November 7, 2018. [ECF No. 9]. Marie Grady,

Executive Assistant at EMCF, confirmed that the facility was on

lockdown     during   October    22,   2018   through     November   11,    2018.

[Exhibit J]. During a lockdown, Inmate Legal Assistance Program

(“ILAP”) officials continue to collect documents for mailing. [ECF

Nos. 9-10, Exhibit J].          Respondent notes: “The fact that Lovett

was   able   to   mail   his    petition    for   certiorari   review      to   the

Mississippi Supreme Court on November 7, 2018 during the lockdown

at EMCF through November 11, 2018, refutes his allegation [that]

the lockdown somehow caused his untimely submission of his pleading

to the Mississippi Supreme Court.” [ECF No. 9].

      Magistrate Judge Anderson has carefully reviewed Respondent’s

Motion to Dismiss and has found that the instant petition be

dismissed with prejudice due to procedural default. Respondent’s

alternative request to dismiss the petition without prejudice for
                                        3
      Case 5:19-cv-00033-DCB-LRA Document 25 Filed 09/17/20 Page 4 of 5



failure to exhaust is therefore MOOT. Petitioner Lovett has filed

his objections to the Magistrate Judge’s findings.

Objections

      Where a party objects to a report and recommendation, the

district court is required to “make a de novo determination of

those portions of the report or specified proposed findings or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1);

see also Longmire v. Guste, 921 F.2d 620, 623 (5th Cir. 1991). A

de novo review means this court will make an independent assessment

of the law after reviewing the entire record. “Parties filing

objections must specifically identify those findings objected to.

Lambert v. Denmark, No. 2:12-cv-74-KS-MTP, 2013 WL 786356, at *1

(S.D. Miss. Mar. 1, 2013). “Frivolous, conclusive or general

objections need not be considered by the district court.” Allen v.

Outlaw, No. 5:14-cv-60-DCB-MTP, 2015 WL 4759268, at * 2 (S.D. Miss.

Aug. 12, 2015). Moreover, “no factual objection is raised when a

petitioner merely reurges arguments contained in the original

petition.” Hinton v. Pike County, No. 18-60817, 2018 WL 3142942,

at *1 (S.D. Miss. June 27, 2018).

      In his objections to the Report and Recommendation, the

Plaintiff did not specifically object to the legal conclusions or

the   recommendation     of   the   Magistrate    Judge.   Lovett    merely

reasserts his claims of ineffective assistance of counsel. After

                                     4
     Case 5:19-cv-00033-DCB-LRA Document 25 Filed 09/17/20 Page 5 of 5



a   de    novo   review   of   Magistrate   Judge   Anderson’s   Report   and

Recommendation, and a review of the Plaintiff’s objections, the

Court is satisfied that the Magistrate Judge has undertaken an

extensive examination of the issues in this case and has issued a

thorough opinion.

         Accordingly, the Court finds that the Petition for Writ of

Habeas should be DISMISSED with prejudice for failure to exhaust

state administrative remedies.

         IT IS HEREBY ORDERED that Magistrate Judge Anderson’s Report

and Recommendation [ECF No. 22] is ADOPTED as the findings and

conclusions of this Court.

         IT IS FURTHER ORDERED that the Petitioner’s objections [ECF

No. 23] are OVERRULED.

         SO ORDERED this the 16th day of September, 2020.




                                                \S\ David Bramlette______
                                             UNITED STATES DISTRICT JUDGE




                                       5
